McCLELLAN, J.
The fine and forfeiture fund of the several counties arises, under statutory provisions, from the administration of criminal laws, is of itself, indeed, the creature of statute, and is subject to the control of the legislature, in such sort that “the claims to be paid oxxt of it, their preferences, and the conditions of payment, may be modified or changed by the General Assembly.” — Sessions & Leary v. Boykin, 78 Ala. 328; Herr v. Seymour, 76 Ala. 270. In the exercise of its unquestionable authority in this behalf, the legislature has seen proper to devote this fund, in most of the counties, exclusively to the payment of witnesses’ and officers’ fees for services rendered in criminal cases, where the cost can not be made out of the defendant; but it was in nowise incumbent on the law-makers to devote the fund to these purposes, and neither officers or witnesses would have any legal ground of complaint, if the whole of it should be devoted to other ends, as a part of it is in some instances. See Stone v. Ames, 91 Ala. 644. Nobody has, or can have, a vested right to share in or be paid out of the fund, since the right so to do, when it is accorded by the legislature, is a matter of mere grace and expediency. And all services performed by officers or witnesses, at a time when compensation therefor may be paid out of the fund in the event it is not collected from defendants, in causes in which the services are rendered, must be held to have been performed in recognition of the General Assembly’s plenary power to so change existing statutory provisions as to withdraw the fund from application to such claims altogether, or to provide a different mode for such application, and make the right to share therein depend upon other conditions which might involve a pro rata distribution in lieu of payment in full in the order in which claims are registered.
*397These considerations, and the authorities cited, lead ns to the conclusion, that the Circuit Court properly sustained the constitutionality oí the act of Feb. 9, 1891, which provided a different method from that which had theretofore obtained for the disposition of the fine and forfeiture fund of Escambia county, and, of consequence, denied appellant’s petition for mandamus to compel the county treasurer to pay certain claims held by petitioner, as required by statutes which in this respect were repealed by the act referred to; and its judgment is affirmed.